UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6829


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

IJAZ KHAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cr-00130-LMB-1; 1:18-cv-01408-
LMB)


Submitted: October 15, 2019                                   Decided: October 18, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ijaz Khan, Appellant Pro Se. Lauren Roscoe Snook, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ijaz Khan appeals the district court’s order construing his Fed. R. Civ. P. 60(b)

motion for relief from judgment as an unauthorized successive 28 U.S.C. § 2255 (2012)

motion and dismissing it for lack of jurisdiction. Our review of the record confirms that

the district court properly construed Khan’s Rule 60(b) motion as a successive § 2255

motion over which it lacked jurisdiction because Khan failed to obtain prefiling

authorization from this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h) (2012); United

States v. McRae, 793 F.3d 392, 397-400 (4th Cir. 2015). Accordingly, we affirm the district

court’s order. *

       Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208 (4th

Cir. 2003), we construe Khan’s notice of appeal and informal brief as an application to file

a second or successive § 2255 motion. Upon review, we find that Khan’s claims do not

meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny authorization to

file a successive § 2255 motion.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




       *
           We deny as unnecessary a certificate of appealability. McRae, 793 F.3d at 400.

                                              2